Order entered April 14, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00861-CR
                               No. 05-20-00862-CR

                    RAYAN DHANES GANESH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F16-76113-S & F16-76111-S

                                     ORDER

      After the trial court’s judgments were signed on September 14, 2020,

appellant filed notices of appeal. The clerk’s records were filed on October 30,

2020. By letter dated January 5, 2021, we notified the trial court that the

certifications of appellant’s right to appeal were missing from the clerk’s records

and requested they be completed and filed by January 19, 2021. When they were

not filed, we sent a second letter dated February 4, 2021, asking for a status of the

missing certifications of appellant’s right to appeal. We did not receive a response.
On March 22, 2021, we ordered the trial court to file the certifications by April 5,

2021. To date, we have had no response from the trial court, and the district clerk

has informed us that the certifications have not been filed.

      Rule 25.2 of the appellate rules provides:

             (d) Certification of Defendant’s Rights of Appeal. If the
      defendant is the appellant, the record must include the trial court’s
      certification of the defendant’s right of appeal under Rule 25.2(a)(2).
      The certification shall include a notice that the defendant has been
      informed of his rights concerning an appeal, as well as any right to file
      a pro se petition for discretionary review. This notification shall be
      signed by the defendant, with a copy given to him. The certification
      should be part of the record when notice is filed, but may be added by
      timely amendment or supplementation under this rule or Rule
      34.5(c)(1) or Rule 37.1 or by order of the appellate court under Rule
      34.5(c)(2). The appeal must be dismissed if a certification that shows
      the defendant has the right of appeal has not been made part of the
      record under these rules.

TEX. R. APP. P. 25.2(d) (emphasis added); see also TEX. R. APP. P. 25.2(a)(2) (“The

trial court shall enter a certification of the defendant’s right of appeal each time it

enters a judgment of guilt or other appealable order other than an order appealable

under Code of Criminal Procedure Chapter 64.”).

      These appeals cannot proceed without the rule 25.2 certifications of

appellant’s right to appeal. We ORDER the trial court to complete a certification

of appellant’s right to appeal in each of the above cases and to cause those

certificates to be filed with this Court in supplemental clerk’s records within

FIFTEEN DAYS of the date of this order.
      We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; to Felicia Pitre, Dallas

County District Clerk; to Christina O’Neil, Senior Staff Attorney Criminal District

Courts; to J. Daniel Oliphant; and to the Dallas County District Attorney’s Office,

Appellate Division.




                                            /s/    LANA MYERS
                                                   JUSTICE